Burgess, J.
— At the July term,'1896, of the circuit court of Andrew county, the defendant was jointly indicted with one James O’Brien, aiiasRed O’Brien, and charged with burglary and larceny, committed by breaking into the banking house of the State Bank of Savannah, Missouri, in Andrew county, on the seventh day of February, 1896, and stealing therefrom several *349thousands of dollars in money, and government bonds of the value of many thousands of dollars. Thereafter a severance was awarded defendant, and at the March term, 1897, of said court he was put upon his trial and convicted of both burglary and grand larceny, and his punishment fixed at three years’ imprisonment in the penitentiary for the burglary, and two years for the larceny. After unsuccessful motions for new trial and in arrest he appeals.
There was no bill of exceptions filed in this case. The indictment is in accord with the approved forms in like eases, and the record in all respects free from error. The judgment is affirmed.
Gantt, P. J., and Sherwood, J., concur.